     Case 3:15-cv-00499-MMD-WGC Document 160 Filed 04/17/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      JOSEPH L. MIZZONI,                                Case No. 3:15-cv-00499-MMD-WGC

7                                          Plaintiff,                   ORDER
             v.
8
       STATE OF NEVADA; et al.,
9
                                       Defendants.
10

11          The United States Court of Appeals for the Ninth Circuit has issued its order

12    reversing and remanding the judgment of this Court (ECF No. 150) and the Court’s order

13    granting Defendants’ motion for summary judgment (ECF No. 149). (ECF Nos. 156, 158

14    (mandate).)

15          It is therefore ordered that the Court’s order and judgment (ECF Nos. 149, 150)

16    are hereby vacated.

17          It is further ordered that, pursuant to Local Rule 16-5, this case is referred to

18    Magistrate Judge William G. Cobb to conduct a settlement conference.

19          It is further ordered that the parties must submit a proposed joint pretrial order

20    (JPO) within 30 days of the date of the settlement conference if no settlement is reached.

21          DATED THIS 17th day of April 2020.

22

23

24                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28
